Citation Nr: 1105545	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 

2.  Entitlement to a higher initial rating for service-connected 
headaches due to traumatic brain injury (TBI), currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to January 
2003, and from October 2004 to January 2006, with additional 
reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision by the RO in Detroit, Michigan 
that denied an increase in a 30 percent rating for service-
connected PTSD and granted service connection and a 10 percent 
rating for headaches due to traumatic brain injuries, effective 
January 30. 2008.  In its decision, the RO stated that the 
Veteran's claimed memory loss was a "known symptom" of his 
PTSD, and no further action would be taken as to this issue.

The Board finds that the issue of service connection for 
residuals of TBI to include cognitive impairment (such as 
memory loss) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action, with consideration of revised 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2010).

There is another issue that is not on appeal.  In a September 
2009 decision, the RO denied service connection for seizures.  A 
notice of disagreement was received from the Veteran as to this 
issue in September 2009, and a statement of the case was issued 
in March 2010.  As a timely substantive appeal has not been 
received from the Veteran as to this issue, it is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302. 


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the 
manifestations of the Veteran's PTSD more closely approximates 
symptomatology productive of reduced reliability and productivity 
than they do an occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks.


2.  The preponderance of the evidence indicates that prior to May 
28, 2009, the Veteran experienced migraine headaches that were 
prostrating and occurred approximately once a month for several 
months.

3.  From May 28, 2009, the Veteran's headaches are manifested by 
no more than characteristic prostrating attacks averaging one in 
2 months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an increased 50 percent rating for PTSD, but 
no higher, have been met throughout the rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic 
Code 9411 (2010).

2.  The criteria for an evaluation of 30 percent for migraine 
headaches have been more nearly approximated during the period 
prior to May 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2010); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

3.  The criteria for an evaluation in excess of 10 percent for 
migraine headaches have not been met from May 28, 2009.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8100 (2010) 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran did not file a claim for an increased rating for 
service-connected PTSD.  The Veteran was afforded a routine 
examination in March 2008 and the RO adjudicated the issue in the 
June 2008 rating decision.  Pre-adjudication notice was not 
provided as to this issue.  However, complete notice was provided 
by a letter dated in March 2009, and the claim for an increased 
rating for PTSD was readjudicated in a December 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

As to the claim for service connection for residuals of TBI, to 
include headaches, the RO provided the appellant pre-adjudication 
notice by a letter dated in February 2008.  In cases such as 
this, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

Moreover, additional notice was provided by a letter dated in 
March 2009, and the claim for a higher initial rating for 
headaches due to TBI was readjudicated in a December 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Review of the record reflects that the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal. 
The appellant was notified that his claim for service connection 
for headaches was awarded with an effective date of January 30, 
2008, the date of his claim, and an initial rating was assigned.  
He was notified that an increased rating for PTSD was denied.  He 
was provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of the 
applicable law and criteria required for higher ratings.  He was 
provided with pre-adjudicatory notice that he would be assigned 
an effective date in accordance with the facts found as required 
by Dingess, and he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his PTSD and headaches due to TBI are 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a  practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14.

I.	 PTSD

The Veteran contends that his PTSD is more disabling than 
currently evaluated.

In a September 2006 rating decision, the RO granted service 
connection and a 30 percent rating for PTSD, effective January 9, 
2006.  The Veteran was notified of this decision in September 
2006, and he did not appeal.  That decision became final.

In January 2008, the Veteran filed a claim for service connection 
for residuals of TBI, to include headaches and memory loss.  The 
RO inferred a claim for an increased rating for PTSD.  In its 
June 2008 rating decision, the RO stated that the Veteran's 
claimed memory loss was considered to be a symptom of his 
service-connected PTSD.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code, a 30 percent rating is warranted where the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).


In order to obtain the next-higher 50 percent rating under this 
code, a 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

For a 70 percent rating under this code, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The above set of symptoms is not an exclusive or exhaustive list. 
Rather, it serves as an example of the symptoms that would 
justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (i.e., no friends, unable to keep a job).

In a December 2007 VA TBI consult, the examiner indicated that 
the Veteran had a history of head trauma and concussion, but his 
current symptoms appeared to be related to PTSD.  It was noted 
that he was very forgetful.

A January 2008 speech pathology consult reflects that the Veteran 
had lower than expected semantic memory function on screening.  
The examiner stated that it was likely that the Veteran's memory 
function was confounded by PTSD, but he might benefit from 
learning memory strategies to improve concentration and recall.

At a March 2008 VA examination, the Veteran reported that he 
worked as a subcontractor for interior residential construction.  
After service he took over the company, and had five men working 
for him, plus his parents.  He worked 40 to 60 hours per week.  
He said he was engaged, and had very good relationships with his 
fiancée's  family and his own family.  He reported that he was 
occasionally verbally aggressive.  He saw friends once per month, 
and his parents on a daily basis.  Once per month he went to a 
family-oriented event with his family and his fiancée's family 
together.  He said he did not like to be in groups larger than 3 
or 4, and did not go to church because there were too many 
people.  He related that he was not taking any psychotropic 
medication.

On examination, he was clean, neatly groomed, and appropriately 
dressed.  Speech was unremarkable and spontaneous, his attitude 
was cooperative and friendly, his affect was constricted and his 
mood was anxious.  He denied feelings of sadness or depression, 
but reported feeling anxious all of the time.  He was easily 
distracted and had a short attention span.  He was oriented to 
person, time and place.  He said he intentionally avoided 
thoughts about everything he did in Iraq.  He reported sleep 
impairment, with flashbacks and dreams.  He reported irritability 
and unexpected anger.  He did not interpret proverbs 
appropriately.  He had no obsessive or ritualistic behaviors, no 
panic attacks, no homicidal or suicidal thoughts, fair impulse 
control, and episodes of violence.  

The Veteran reported a history of head injury, and reported some 
cognitive confusion, mild disorientation, poor attention and 
concentration, forgetfulness, headaches, occasional loss of 
balance, tinnitus, and hearing difficulty.  Multiple 
neuropsychological tests were administered.  The WMS-III test 
results suggested mild diffuse brain injury affecting delayed 
recall or short-term memory in all areas.  The examiner indicated 
that left hemisphere brain injury was suggested by many of the 
tests.  

The examiner noted that the Veteran currently worked on a full-
time basis as a carpenter and contractor, and lost several days 
of work in the past 12 months due to headaches, and lack of 
balance.  He had decreased concentration, inappropriate behavior, 
increased absenteeism, memory loss and poor social interaction.  
The Axis I diagnoses were cognitive disorder NOS and PTSD.  The 
examiner stated that it was likely that the many symptoms of head 
injury exacerbated the symptoms of PTSD and vice versa, but there 
was no indication that one was causative of the other.  The 
examiner opined that the identified cognitive deficits were 
characteristic of mild to moderate TBI and were very likely 
caused by in-service multiple head injuries in Iraq.  The GAF was 
52.  The examiner opined that the cognitive deficits associated 
with head injury demonstrated in this report were generally mild, 
and were generalized and diffuse and also more specific in 
localized impairments of left hemisphere functioning.  The 
examiner indicated that there was reduced reliability and 
productivity due to mental disorder symptoms, and noted that 
there were deficiencies associated with head injury in most of 
the following areas:  judgment, thinking, family relations, work 
and mood.  The examiner opined that the Veteran's memory loss and 
headaches were due to or secondary to TBI in service.

By a statement dated in July 2008, the Veteran contended that he 
met the criteria for a 50 percent rating for PTSD, as he had 
nightmares on a weekly basis.  He stated that the disability 
affected his employment and social settings, and that he 
preferred to be alone and did not like to be around people.  In 
March 2009, he said his short and long-term memory was affected 
as well as his speech.

Records on file reflect that the Veteran was married in August 
2008, and had a son in March 2009.

A March 2009 psychiatry note reflects that the Veteran complained 
of periods of "blackouts," in which he functioned normally, 
including driving a car, but he comes to and does not remember 
what he was doing.  These periods usually lasted for at most a 
few hours.  No accidents or deficits in functioning were noticed 
during these times and he has not had anything that resembles a 
seizure.  He also had numbness in the extremities and headaches, 
and said all of the symptoms had responded to Neurontin.  They 
are still present but occurred less frequently.  He denied 
significant symptoms of PTSD or depression.  He denied suicidal 
and homicidal ideation.  The diagnostic assessment was a patient 
with PTSD and neurological symptoms.  The examiner opined that 
the blackouts, numbness, and headaches may be related to his 
PTSD, but his PTSD symptoms did not seem particularly prominent 
at this time.  The examiner opined that he would therefore look 
to neurological explanations, including the Veteran's history of 
multiple head injuries, as the explanation.

At an April 2009 TBI examination, the examiner noted that the 
Veteran did not have chronic posttraumatic encephalopathy.  The 
presenting problem was mild to moderate episodic posttraumatic 
headaches since May 2005 that were migraine headaches without 
aura.  The examiner opined that the headaches have continued to 
recur and are due to mild chronic PTSD, and opined that the 
Veteran's PTSD was the etiology for his mild deficits in memory, 
concentration, recall, and mild chronic mood disorder manifested 
by depression and insomnia.  The examiner opined that these 
symptoms were psychogenic.  He opined that the PTSD was the cause 
of the ongoing episodic migraine headaches without aura.

On psychiatric mental status examination, the Veteran was alert 
and oriented to person, place, situation and date.  His affect 
was appropriate, and there was no evidence for overt depression.  
He was polite and cooperative.  There was no psychosis, 
confusion, paranoia, hallucinations, pressured speech, flight of 
ideas or tangential thought processes.  He was coherent.  
Intellect, insight, judgment, knowledge, attention, conversation, 
remote memory and recent memory were all normal.  There were mild 
deficits in immediate recall and verbal calculations.  The 
examiner indicated that there was a complaint of mild memory loss 
(such as having difficulty following a conversation, recalling 
recent conversations, remembering names of new acquaintances, 
finding words, or often misplacing items), attention, 
concentration or executive functions, but without objective 
evidence on testing.

A May 2009 psychiatry clinic note reflects that the Veteran's 
mental status was stable, with no psychotic symptoms and no 
suicidal or homicidal ideation.  He said his primary complaint 
was blackouts that occurred about monthly, and lasted for 1+ 
hours per occasion.  During this time he was (by others' report) 
conscious and functioning, but when he comes to, he cannot 
remember what he had been doing.  He said the frequency of the 
blackouts had decreased since beginning gabapentin.  He denied 
currently reexperiencing symptoms of PTSD, and said his avoidance 
symptoms had improved as he was able to go shopping in large 
shopping stores.  He said he was very aware, and scanned rooms 
upon entry, but it was not excessive.  He denied symptoms of 
depression and anxiety, but he worried about things like whether 
he had paid his bills because he does not trust his memory.  He 
said he was emotionally "up and down."  The examiner noted that 
because the Veteran denied current difficulties with PTSD, and 
his primary complaints were likely TBI-related, they decided 
against individual treatment.

A June 2009 psychiatry note reflects that the Veteran reported 
that he was doing well and had just run a half marathon.  He 
reported no blackouts, headaches, or PTSD symptoms since 
beginning gabapentin in February 2009.  He denied depression and 
anxiety.  He reported improved concentration and memory since 
beginning the medication, and said that on the one day he forgot 
to take the medication, he felt much more confused and lost.  He 
felt his symptoms had generally improved over time.  No follow-up 
with psychiatry/mental health was planned at this time.  The 
Veteran was felt to be stable.

A July 2009 TBI note reflects that the Veteran was working full 
time running his own construction business, and was also working 
on a new small business venture.  His relationship was stable.

A July 2009 TBI follow-up note reflects that the Veteran had the 
following symptoms to a mild degree:  headaches, sensitivity to 
light and noise, numbness or tingling in parts of his body, and 
feeling depressed or sad.  He had the following symptoms to a 
moderate degree:  feelings of dizziness, loss of balance, poor 
coordination and clumsiness, hearing difficulty, poor 
concentration, and sleep impairment.  He had the following 
symptoms to a severe degree:  vision problems, blurring, trouble 
seeing, appetite changes, forgetfulness, difficulty making 
decisions, and anxiety.  The following symptoms were very severe, 
slowed thinking, getting organized, fatigue, irritability, and 
poor frustration tolerance.

A September 2009 VA TBI examination reflects that the claims file 
was reviewed.  The examiner indicated that the Veteran was mildly 
depressed in the past, but this had resolved.  He had mild sleep 
impairment.  He had mild mood swings, he was not angry, and there 
was no marital strife.  His memory and concentration had declined 
since he returned from Iraq.  He did not remember what he read.  
He worked as a construction worker and could perform one task at 
a time.  The examiner indicated that the Veteran had mild memory 
impairment, decreased attention, difficulty concentrating, and 
difficulty with executive functions.  His emotions were 
previously mildly labile, but this had resolved.  On examination, 
he was alert and oriented to person, place, situation and date.  
His affect was appropriate.  There was no evidence for overt 
depression, and he was polite and cooperative.  There was no 
psychosis, confusion, paranoia, hallucinations, pressured speech, 
flight of ideas, or tangential thought processes.  He was 
coherent.  Insight, judgment, knowledge attention, conversation, 
remote and recent memory, and concentration were all described as 
normal.  He could recall 4/5 objects immediately.  The examiner 
diagnosed chronic PTSD, and opined that this disorder was the 
etiology of his mild deficits in memory, concentration, recall 
and his mild chronic mood disorder manifested by mood swings, as 
well as mild chronic depression.

In a January 2010 letter written by the Veteran and his wife, he 
reported ongoing memory difficulties, as well as problems with 
confusion, orientation, and difficulty working.

After a review of all of the evidence of record, it is clear that 
there is conflicting medical evidence as to the etiology of the 
Veteran's impaired memory and concentration.  Some doctors have 
related these symptoms to PTSD, and some have related them to 
cognitive residuals of TBI.

The medical evidence, in conjunction with the Veteran's 
statements, reflects that the Veteran's PTSD symptoms more nearly 
approximate the criteria for a 50 percent rating throughout the 
rating period on appeal, due to symptoms of constricted affect, 
memory impairment, disturbances of motivation and mood, and 
anxiety.  The evidence reflects that the Veteran has occupational 
and social impairment with reduced reliability and productivity.  
Although some of the evidence reflects that some of the Veteran's 
occupational impairment is due to cognitive brain impairment, two 
VA examination reports have related many of his current symptoms 
to his service-connected PTSD.  Accordingly, because the effects 
of the two disabilities are not distinguishable, the Board will 
attribute the impairments in concentration and memory to his 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).   After 
resolving all doubt in the Veteran's favor, a 50 percent rating 
is granted for PTSD throughout the rating period on appeal.

The evidence does not demonstrate that a rating in excess of 50 
percent is warranted at any time throughout the rating period on 
appeal.  The Veteran was married and had a child during this 
period, and has been employed full-time.  He runs the family 
construction company.  During this period, there is no evidence 
of suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; spatial disorientation; or neglect of personal 
appearance.  There is no objective evidence in either his 
treatment records or at his VA examinations indicating or 
approximating near-continuous panic.  Likewise, while the Veteran 
has at times complained of depression, recent evidence shows that 
this has improved.  There is no objective evidence in either his 
treatment records or at his VA examinations that he has 
depression that is so severe as to prevent him from functioning 
independently, appropriately, and effectively.  While the Veteran 
testified about problems with anger, once again there is no 
objective evidence in either his treatment records or at his VA 
examinations of impaired impulse control to the extent required 
for a rating in excess of 50 percent.  Moreover, notwithstanding 
the problems that the Veteran reported experiencing at the work-
place, given the fact that he has managed to both maintain full-
time employment, as well as a successful marital relationship and 
relationships with his family and that of his fiancée, leads the 
Board to conclude that the Veteran's PTSD is productive of 
impairment that does not approximate that required for a 70 
percent evaluation.  Accordingly, the Board finds that throughout 
the rating period on appeal, PTSD was not productive of 
disability warranting a rating in excess of 50 percent.  Hart, 
supra.

The Board, in reaching these conclusions, has considered the 
Veteran's, his wife's, and his representative's arguments as set 
forth  in written statements to the RO.  In this regard, this lay 
testimony is probative, in conjunction with the other evidence of 
record, particularly the objective medical evidence, in 
determining the PTSD symptoms and resulting occupational and 
social impairment they cause.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In consideration of all the evidence and for the 
reasons and bases explained above, it is concluded that a 50 
percent evaluation for PTSD, but no higher, is warranted, 
throughout the rating period on appeal.

The Board has considered the benefit-of-the-doubt rule in making 
the current decision.  38 U.S.C.A. § 5107(b).



II.	 Headaches due to TBI

The Veteran contends that his headaches due to TBI are more 
disabling than currently evaluated.  

The Board construes some statements by the Veteran and his 
representative as a new claim for service connection for 
residuals of TBI to include cognitive impairment (such as memory 
loss).  See the Veteran's January 2008 claim.  As noted above, 
this issue is not in appellate status and has been referred to 
the RO for appropriate action.  Both the use of manifestations 
not resulting from service-connected disease or injury and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  As the Veteran is not service-connected for any 
TBI residuals other than headaches, such other symptoms may not 
be used to evaluate the service-connected headaches.  

The RO has rated the Veteran's headaches due to TBI as 10 percent 
disabling under dual Diagnostic Codes 8045 and 8100.

Under Diagnostic Code 8100, migraines with very frequent, 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  
Migraines with characteristic prostrating attacks occurring on an 
average of once a month over the last several months are rated as 
30 percent disabling.  Migraines with characteristic prostrating 
attacks averaging one in two months over last several months are 
rated 10 percent disabling, and a noncompensable rating is 
assigned for less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2010).  The rating criteria do not define 
"prostrating," however the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."


As of October 23, 2008, revised provisions for evaluating 
traumatic brain injury were enacted.  However, the new regulation 
indicates that these revised provisions are applicable only to 
claims received on or after October 23, 2008.  These revisions do 
not apply to the present case, as the Veteran's claim for service 
connection for headaches due to TBI was received in January 2008.  
73 Fed. Reg. 54693-0173 (Sept. 23, 2008) ("The amendment shall 
apply to all applications for benefits received by VA on or after 
October 23, 2008.  The old criteria will apply to applications 
received by VA before that date.")

Under the criteria applicable in this case, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, are to be rated 10 
percent and no more under diagnostic code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma. Ratings in excess of 10 percent 
for brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., resulting from brain trauma are rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Several of the treatment records reflect that the Veteran was 
responsible for detonating IEDs during service and was often 
closer to them than recommended, potentially resulting in 
multiple concussions.

A February 2006 computed tomography scan of the head showed no 
acute intracranial abnormality.  

In a December 2007 VA TBI consult, the examiner indicated that 
the Veteran had a history of head trauma and concussion, but his 
current symptoms appeared to be related to PTSD.  It was noted 
that he was very forgetful.  He was referred to the speech 
pathologist for cognitive retraining.

At a March 2008 VA examination, the Veteran reported a history of 
head injury, and reported some cognitive confusion, mild 
disorientation, poor attention and concentration, forgetfulness, 
headaches, occasional loss of balance, tinnitus, and hearing 
difficulty.  The examiner noted that the Veteran reported a 
continuous headache.  Multiple neuropsychological tests were 
administered.  The WMS-III test results suggested mild diffuse 
brain injury affecting delayed recall or short-term memory in all 
areas.  The examiner indicated that left hemisphere brain injury 
was suggested by many of the tests.  The examiner noted that the 
Veteran currently worked on a full-time basis as a carpenter and 
contractor, and lost several days of work in the past 12 months 
due to headaches, and lack of balance.  The examiner opined that 
the Veteran's memory loss and headaches were due to or secondary 
to TBI in service.

By a statement dated in July 2008, the Veteran said he had daily 
headaches, and had headaches requiring him to lie down about once 
or twice per month.  He said that headaches causing blackouts 
occurred about every two months.

A February 2009 VA neurology outpatient follow-up reflects that 
the Veteran was a patient with PTSD and TBI who was being 
followed for headaches, memory problems, and episodic 
weakness/paresthesia of the distal extremities.  He reported that 
his headache frequency had decreased on his current regimen of 
medication.  He reported continued difficulty with memory and 
independent activities of daily living.  On examination, he was 
alert and oriented times three, answered questions and followed 
commands appropriately, speech fluent without dysarthria or word 
finding difficulty.  Comprehension and repetition were intact.  
MMSE was 29/30.  The diagnostic impression was as follows:  
headaches, with improved frequency, but oversedation from his 
medication.  The etiology of episodic distal extremity 
paresthesia/weakness was unclear.  With respect to the episodes 
of decreased awareness, the examiner opined that it was unlikely 
that this represented seizure activity given the variable nature 
of the spell.  However, an electroencephalogram (EEG) was 
planned.

A March 2009 speech pathology note reflects that the Veteran was 
seen for cognitive retraining to improve executive functioning, 
attention/concentration, short-term memory and information 
processing.  It was noted that the Veteran's wife assisted him 
with organization systems and task lists.


A March 2009 VA neurology consult reflects that the Veteran 
underwent an EEG.  The diagnostic impression was a normal EEG, 
with no evidence of neuronal dysfunction, or epileptiform 
discharges.  It was noted that a normal EEG did not exclude the 
diagnosis of epilepsy.

At an April 2009 TBI examination, the examiner noted that the 
Veteran did not have chronic posttraumatic encephalopathy.  The 
presenting problem was mild to moderate episodic posttraumatic 
headaches since May 2005 that were migraine headaches without 
aura.  He opined that the initial TBI in May 2005 was not severe 
enough to be the cause of the ongoing recurrent headaches since 
May 2005.  The examiner opined that the headaches have continued 
to recur and are due to mild chronic PTSD.  It was noted that he 
took Zomig and naproxen for headaches, and had a fair response to 
treatment.  The examiner opined that the Veteran's PTSD was the 
etiology for his mild deficits in memory, concentration, recall, 
and mild chronic mood disorder manifested by depression and 
insomnia.  The examiner opined that these symptoms were 
psychogenic.  He opined that the PTSD was the cause of the 
ongoing episodic migraine headaches without aura.

On psychiatric mental status examination, the Veteran was alert 
and oriented to person, place, situation and date.  His affect 
was appropriate, and there was no evidence for overt depression.  
He was polite and cooperative.  There was no psychosis, 
confusion, paranoia, hallucinations, pressured speech, flight of 
ideas or tangential thought processes.  He was coherent.  
Intellect, insight, judgment, knowledge, attention, conversation, 
remote memory and recent memory were all normal.  There were mild 
deficits in immediate recall and verbal calculations.  The 
examiner indicated that there was a complaint of mild memory loss 
(such as having difficulty following a conversation, recalling 
recent conversations, remembering names of new acquaintances, 
finding words, or often misplacing items), attention, 
concentration or executive functions, but without objective 
evidence on testing.

A May 28, 2009 VA neurology note reflects that the Veteran was 
being followed for headaches, memory problems, and episodic 
weakness/paresthesia of distal extremities.  The Veteran reported 
that his headaches had very much improved and he had none 
recently.  He denied any confusional spells since on gabapentin, 
and the sensory/motor symptoms had improved.  The examiner 
indicated that the Veteran was alert and oriented, with normal 
speech and language.  His headaches were well controlled on 
current management, episodic distal extremity 
paresthesia/weakness improving on gabapentin, and no confusional 
episodes since on gabapentin.  A May 29, 2009 neurology note 
reflects that the Veteran reported sudden and severe (8/10) 
headaches that primarily occurred on the right side and occurred 
2 to 3 times per week for 1 to 8 hours.  In February he began 
taking gabapentin, and he said he had no headaches since that 
time.  The pertinent diagnostic impression was headaches, well-
managed.

A July 2009 TBI follow-up note reflects that the Veteran had mild 
headaches and  sensitivity to light and noise.  Currently, the 
Veteran's primary concerns were forgetfulness/confusion, loss of 
energy, easy fatigue, increased appetite, and blurriness in the 
right eye.  He was working full time running his own construction 
business.  The Veteran said his biggest issue was forgetting 
things.  He felt this was improved after training on the use of a 
personal digital assistant (PDA), but he was still forgetful.  He 
felt his sleep was better with his medication, and his headaches 
were under good control.  His fatigue started two months ago, he 
had minimal episodes of body numbness, and episodes of blurred 
vision.  He said he had not had a "blackout" since early 
summer.  The diagnostic assessment was that the Veteran had a 
likely concussion history from blasts in 2005 and 2007 and mild 
cognitive deficits, with a normal neurological examination; he 
was neurologically stable.  The examiner noted that the 
psychiatrists felt his symptoms were not due to PTSD or 
depression.  It was noted that the Veteran's headaches were well-
controlled with medication, and a magnetic resonance imaging 
(MRI) scan of the brain and spine showed non-specific and likely 
non pathologic findings.  His electroencephalogram (EEG) of the 
brain was normal.  It was noted that the physician was unable to 
explain the cause of the blackouts, but the blackout history was 
not consistent with TBI history.  The physician also opined that 
the numbness were not likely related to the distant concussion 
history.  He opined that it was at least as likely as not that 
the cognitive complaints were because of his concussion history.  
The examiner concluded that the Veteran was not symptom free, but 
had much better control of headaches, sleep, numbness, and 
improved cognitive abilities.

A September 2009 VA TBI examination reflects that the claims file 
was reviewed.  It was noted that the Veteran had mild memory 
impairment, decreased attention, difficulty concentrating, and 
difficulty with executive functions.  He had headaches occurring 
twice per month.  He was taking several medications with 
improvement in the headaches, including daily gabapentin.  The 
headaches lasted from 2 hours to 3 days.  Insight, judgment, 
knowledge attention, conversation, remote and recent memory, and 
concentration were all described as normal.  He could recall 4/5 
objects immediately.  There was no gross visual field defect, 
drift or aphasia.  He read a paragraph from a news magazine 
rather slowly, was able to recall some of the items from the 
paragraph, and could partially explain its contents.  The 
examiner noted that the Veteran complained of mild memory loss, 
but there was no objective evidence on testing.  The examiner 
noted that the Veteran had mild difficulty remembering items, and 
used a PDA to make notes.  He could not perform more than one 
task at a time.  He was able to perform his job under these 
restrictions.  The examiner diagnosed minimal TBI, mild to 
moderate episodic posttraumatic headaches that were migraine 
headaches without aura, chronic PTSD, and no diagnosis of seizure 
disorder or epilepsy.

In a January 2010 letter written by the Veteran and his wife, he 
said that in 2006, his headaches occurred two or three times per 
week, and sometimes were so severe that he passed out from pain.  
He said he switched to a different VA medical facility, and was 
seen by doctors specializing in TBI.  He was given different 
medication which helped, but the headaches were still frequent 
and debilitating.  In February 2009, his medication was changed 
and the headaches became more tolerable but still debilitating, 
and experienced foggy spells.  He began experiencing pain in his 
extremities and was given anticonvulsant medication.  The pain 
improved, and the Veteran essentially contended that the 
neurological testing he received may have been inaccurate as he 
was taking this medication during the testing.  He reported 
ongoing memory difficulties, as well as problems with confusion, 
orientation, and difficulty working.

As noted above, the Board will only consider the Veteran's 
headache symptoms, when evaluating his service-connected 
headaches due to TBI.  See 38 C.F.R. § 4.14.  

An increased rating in excess of 10 percent may not be assigned 
for the service-connected headaches under Diagnostic Codes 8045 
and 9304, as the Veteran has not been diagnosed with multi-
infarct dementia, and as his cognitive impairments may not be 
considered when evaluating his service-connected headaches.  He 
is already in receipt of the maximum 10 percent rating available 
under this code for purely subjective complaints such as 
headache.  38 C.F.R. § 4.14; 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2008).

Considering the service-connected headaches under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, pertaining to migraines, the 
evidence reflects that the Veteran has had chronic recurrent 
headaches for many years.

As the evidence shows, the Veteran has sought continuous 
treatment for headaches, which have been diagnosed as migraines, 
from VA treatment facilities and has reported one or two severe 
headaches per month during the period prior to May 28, 2009.  
Thus, resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's headaches more closely approximate a rating of 
30 percent during the period prior to May 28, 2009.  38 U.S.C.A. 
§ 5107(b).

During the period prior to May 28, 2009, the medical evidence 
reveals that the Veteran has migraine headaches which occurred 
frequently; however, the preponderance of the medical evidence 
did not establish that he suffered from completely prostrating 
and prolonged attacks that were productive of severe economic 
inadaptability.  Accordingly, a rating higher than 30 percent is 
not warranted for service-connected headaches, during the period 
prior to May 28, 2009.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100.  

As noted above, from May 28, 2009, the medical evidence shows 
that the Veteran's headache frequency had decreased dramatically 
when he began taking gabapentin in February 2009.  Accordingly, 
the Board finds that a rating in excess of 10 percent is not 
warranted for service-connected headaches after that date under 
Diagnostic Code 8100, as the medical evidence does not show that 
the Veteran had characteristic prostrating attacks occurring on 
an average of once a month over the last several months from that 
date.


In sum, bearing in mind the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that a higher 30 percent 
rating is warranted for service-connected headaches due to TBI 
during the period prior to May 28, 2009, and a rating in excess 
of 10 percent is denied for this disability from May 28, 2009.  
See Fenderson, supra.


ORDER

An increased rating of 50 percent is granted for PTSD, subject to 
the laws and regulations governing the disbursement of monetary 
benefits.

A higher rating of 30 percent is granted for headaches due to TBI 
during the period prior to May 28, 2009, subject to the laws and 
regulations governing the disbursement of monetary benefits.

A rating in excess of 10 percent for headaches due to TBI is 
denied during the period from May 28, 2009.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


